Case 3:16-md-02738-FLW-LHG Document 10040 Filed 06/17/19 Page 1 of 54 PageID: 83103




             IN THE UNITED STATES DISTRICT COURT FOR THE
                        DISTRICT OF NEW JERSEY



    IN RE: JOHNSON & JOHNSON
    TALCUM POWDER PRODUCTS
    MARKETING, SALES PRACTICES AND
    PRODUCTS LIABILITY LITIGATION               MDL NO. 16-2738 (FLW)
                                                (LHG)
    THIS DOCUMENT RELATES TO ALL
    CASES




     DEFENDANTS JOHNSON & JOHNSON AND JOHNSON & JOHNSON
     CONSUMER INC.’S REPLY IN SUPPORT OF MOTION TO EXCLUDE
               EXPERT OPINIONS OF GHASSAN SAED


                                            DRINKER BIDDLE & REATH LLP
                                            A Delaware Limited Liability
                                            Partnership
                                            600 Campus Drive
                                            Florham Park, New Jersey 07932
                                            (973) 549-7000

                                            SKADDEN, ARPS, SLATE,
                                            MEAGHER & FLOM LLP
                                            1440 New York Avenue, N.W.
                                            Washington, D.C. 20005
                                            (202) 371-7000

                                            Attorneys for Defendants Johnson &
                                            Johnson and Johnson & Johnson
                                            Consumer Inc.
Case 3:16-md-02738-FLW-LHG Document 10040 Filed 06/17/19 Page 2 of 54 PageID: 83104




                                            TABLE OF CONTENTS

                                                                                                                      Page
    ARGUMENT .............................................................................................................4

    I.       DR. SAED DID NOT APPLY A RELIABLE METHODOLOGY................ 4

             A.       Dr. Saed Predetermined His Conclusions In Order To Serve
                      Plaintiffs’ Litigation Needs. .................................................................. 7
             B.       Dr. Saed Did Not Follow His Own Methodology. .............................11

             C.       Dr. Saed Failed To Use A Relevant Dose, Rendering His
                      Conclusions All The More Unreliable. ...............................................15

             D.       Dr. Saed Failed To Use Appropriate Controls ....................................19

             E.       Dr. Saed Failed To Demonstrate That His Results Were
                      Reproducible Through Proper Triplicate Testing. ..............................24

             F.       Dr. Saed Relied On Irrelevant Cell Lines To Support His
                      Conclusions On Ovarian Cancer Causation. .......................................26
             G.       Dr. Saed’s Reported SNP Findings Suggest Serious
                      Methodological Flaws That Undermine His Conclusions On
                      Causation And Biological Mechanism................................................29
             H.       Dr. Saed’s Lab Notebooks Demonstrate The Unreliability Of
                      His Work. ............................................................................................33
    II.      DR. SAED’S DATA, EVEN IF THEY WERE RELIABLE, WOULD
             NOT SUPPORT HIS CONCLUSIONS OR FIT THE FACTS OF
             THIS LITIGATION.......................................................................................36

    III.     BECAUSE VITAL INFORMATION WAS HIDDEN, DR. SAED’S
             WORK HAS NEVER BEEN PROPERLY PEER REVIEWED. ................. 44

    CONCLUSION ........................................................................................................49




                                                                i
Case 3:16-md-02738-FLW-LHG Document 10040 Filed 06/17/19 Page 3 of 54 PageID: 83105




                                      TABLE OF AUTHORITIES

                                                                                                       Page(s)

                                                     CASES

    In re Actos (Pioglitazone) Products Liability Litigation,
           No. 12-cv-00064, 2014 WL 60324 (W.D. La. Jan. 7, 2014).........................43

    Avon Products, Inc. v. S.C. Johnson & Son, Inc.,
         984 F. Supp. 768 (S.D.N.Y. 1997) ......................................................... 24, 25

    Benkwith v. Matrixx Initiatives, Inc.,
         467 F. Supp. 2d 1316 (M.D. Ala. 2006) ..........................................................9

    Black v. Rhone-Poulenc, Inc.,
          19 F. Supp. 2d 592 (S.D. W. Va. 1998) ....................................................9, 47

    Bourne ex rel. Bourne v. E.I. Dupont de Nemours & Co.,
         189 F. Supp. 2d 482 (S.D. W. Va. 2002) ......................................................40

    General Electric Co. v. Joiner,
         522 U.S. 136 (1997).......................................................................... 13, 42, 43

    Heller v. Shaw Industries, Inc.,
          167 F.3d 146 (3d Cir. 1999) ........................................................................4, 5

    In re Human Tissue Products Liability Litigation,
           582 F. Supp. 2d 644 (D.N.J. 2008) ............................................................4, 38

    Joiner v. General Electric Co.,
          78 F.3d 524 (11th Cir. 1996) .........................................................................43

    Kannankeril v. Terminix International, Inc.,
         128 F.3d 802 (3d Cir. 1997) ..........................................................................43

    McClellan v. I-Flow Corp.,
         710 F. Supp. 2d 1092 (D. Or. 2010) ................................................................9




                                                          ii
Case 3:16-md-02738-FLW-LHG Document 10040 Filed 06/17/19 Page 4 of 54 PageID: 83106




    Milward v. Acuity Specialty Products Group, Inc.,
         639 F.3d 11 (1st Cir. 2011)............................................................................43

    In re Mirena IUS Levonorgestrel-Related Products Liability Litigation,
          341 F. Supp. 3d 213 (S.D.N.Y. 2018) ...........................................................38

    Newman v. Motorola, Inc.,
        218 F. Supp. 2d 769 (D. Md. 2002)...............................................................47

    In re Paoli Railroad Yard PCB Litigation,
           35 F.3d 717 (3d Cir. 1994) ..........................................................................4, 6

    In re Rezulin Products Liability Litigation,
           369 F. Supp. 2d 398 (S.D.N.Y. 2005) ........................................ 27, 28, 38, 39

    Rovid v. Graco Children’s Products Inc.,
          No. 17-cv-01506-PJH, 2018 WL 5906075 (N.D. Cal. Nov. 9, 2018) ... 24, 25

    Soldo v. Sandoz Pharmaceuticals Corp.,
          244 F. Supp. 2d 434 (W.D. Pa. 2003) .......................................................5, 11

    Tamraz v. Lincoln Electric Co.,
         620 F.3d 665 (6th Cir. 2010) .............................................................. 1, 25, 38

    Valentine v. Pioneer Chlor Alkali Co.,
          921 F. Supp. 666 (D. Nev. 1996)...................................................................46

    Wade-Greaux v. Whitehall Laboratories, Inc.,
         874 F. Supp. 1441 (D.V.I. 1994) ...................................................................16

    In re Zoloft (Sertraline Hydrochloride) Products Liability Litigation,
           858 F.3d 787 (3d Cir. 2017) ............................................................................6

                                         OTHER AUTHORITIES

    Akhtar et al., Cytotoxicity and Apoptosis Induction by
         Nanoscale Talc Particles from Two Different
         Geographical Regions in Human Lung Epithelial Cells,
         29 Environ. Toxicol. 394 (2012) ...................................................................17



                                                          iii
Case 3:16-md-02738-FLW-LHG Document 10040 Filed 06/17/19 Page 5 of 54 PageID: 83107




    Akhtar et al., The Primary Role of Iron-Mediated Lipid
         Peroxidation in the Differential Cytotoxicity Caused by
         Two Varieties of Talc Nanoparticles on A 549 Cells and
         Lipid Peroxidation Inhibitory Effect Exerted by Ascorbic
         Acid,
         24 Toxicol. in Vitro 1139 (2010)...................................................................19

    Buz’Zard & Lau, Pycnogenol® Reduces Talc-Induced
         Neoplastic Transformation in Human Ovarian Cell
         Cultures,
         21 Phyother. Res. 579 (2007) ................................................................. 17, 18

    Fletcher et al., LB-044 – Talcum Powder Enhances Cancer Cell
          Antigen 125 Levels in Ovarian Cancer Cells and in
          Normal Ovarian Epithelial Cells,
          Society for Reproductive Investigation (2018) .............................................47

    Fletcher et al., Molecular Basis Supporting the Association of
          Talcum Powder Use With Increased Risk of Ovarian
          Cancer,
          Reproductive Sciences 1 (2019) ............................................................. 30, 45

    Fletcher et al., Specific point mutations in key redox enzymes
          are associated with chemoresistance in epithelial ovarian
          cancer,
          102 Free Radic Biol Med. 122 (2017) ...........................................................32

    Green et al., Fed. Judicial Ctr., Reference Guide on
         Epidemiology, in Reference Manual on Scientific
         Evidence (3d ed. 2011) ..................................................................... 17, 40, 41

    Helmenstine, “6 Steps of the Scientific Method,” Thought Co.,
         https://www.thoughtco.com/steps-of-the-scientific-
         method-p2-606045 (last updated Sept. 2, 2018) ...........................................10

    Shukla et al., Alterations in Gene Expression in Human
          Mesothelial Cells Correlate with Mineral Pathogenicity,
          41(1) Am. J. Respir. Cell. Mol. Biol. 114 (2009) .........................................17




                                                        iv
Case 3:16-md-02738-FLW-LHG Document 10040 Filed 06/17/19 Page 6 of 54 PageID: 83108




          Faced with prominent cancer researchers from NYU, the University of

    Alabama, Johns Hopkins, the University of Vermont and the Miami Cancer

    Institute, all of whom found Dr. Saed’s experiments and conclusions to be highly

    flawed, scientifically impossible, ridden with error and potentially fraudulent,

    plaintiffs’ brief essentially retracts many of Dr. Saed’s opinions, including, most

    notably, his claim that he induced genetic mutations in 72 hours. Plaintiffs also:

          •      Contend that Dr. Saed has not attempted to demonstrate causation,
                 even though Dr. Saed’s report expressly opines that his work shows
                 that “Johnson’s Baby Powder exposure can cause ovarian cancer”;1

          •      Ignore that Dr. Saed deemed it “critical” to perform a neoplastic
                 transformation assay in order to support a causal conclusion – an
                 assay he never performed;

          •      Argue that Dr. Saed had no predetermined conclusions, while failing
                 to address the fact that Dr. Saed expressly stated that he “expect[ed]”
                 that he would achieve results favoring plaintiffs in the budget
                 document he prepared before he began his experiments; and

          •      Ignore the fact that Dr. Saed’s published article falsely claims that he
                 “received no financial support” for the article even though plaintiffs’
                 counsel paid him between $36,000 and $42,000 to write it.
    These full-scale retreats from the opinions offered by Dr. Saed are reason enough

    to exclude his testimony. Dr. Saed’s opinions must be measured against their own

    logic, not counsel’s post hoc reimagining of those opinions for purposes of

    attempting to survive a Daubert challenge. Tamraz v. Lincoln Elec. Co., 620 F.3d
    1
           (Expert Report of Ghassan Saed, Ph.D. (“Saed Rep.”) at 20, Nov. 16, 2018
    (attached as Ex. C17 to Certification of Julie L. Tersigni (“Tersigni Cert.”), May 7,
    2019 (ECF No. 9723-2)).)
Case 3:16-md-02738-FLW-LHG Document 10040 Filed 06/17/19 Page 7 of 54 PageID: 83109




    665, 672-73 (6th Cir. 2010) (rejecting counsel’s effort to redefine the expert’s

    opinion; the expert’s “opinion cannot escape its own logic”).

          Even as to the Saed opinions that plaintiffs do choose to defend, their

    arguments are completely meritless, either because they rest entirely on Dr. Saed’s

    ipse dixit assertions or because they rely on plaintiffs’ counsel’s own unsupported

    assertions. Plaintiffs’ weak defense of Dr. Saed only serves to underscore the case

    for excluding his opinions, for several reasons.

          First, Dr. Saed’s opinions were made for litigation and suffer from a

    multitude of serious methodological flaws. In response, plaintiffs offer a highly

    formalistic argument regarding the factors that courts generally consider under

    Daubert, insisting that, because others have ostensibly undertaken similar

    experiments in the published literature, the Court should unquestioningly accept

    Dr. Saed’s work. But Dr. Saed’s endeavor was unscientific from the outset,

    because he reached conclusions before his experiments began, abandoned his own

    prescribed methods for trying to validate those conclusions, and departed from

    basic scientific principles at every step of his experiment and analysis.

          Second, even if Dr. Saed’s methods and results were unassailable, they

    would still fail to make either causation or biological plausibility any more likely

    because there is no evidence that his findings relate to ovarian carcinogenesis in

    humans. Plaintiffs attempt to sidestep this problem by insisting that Dr. Saed need


                                              2
Case 3:16-md-02738-FLW-LHG Document 10040 Filed 06/17/19 Page 8 of 54 PageID: 83110




    not prove causation. But this argument glosses over the significant gap that

    remains between Dr. Saed’s findings and bare biological plausibility. Dr. Saed

    himself acknowledged that he would need to conduct animal studies to ensure that

    his results had any relevance to humans, and plaintiffs do not even attempt to

    respond to the fact that there are no scientific data supporting the notion that Dr.

    Saed’s claimed SNP and CA-125 findings are relevant to ovarian carcinogenesis,

    presumably because they do not have the scientific background to rebut the

    opinions of world-renowned cancer researchers, who have explained that these

    findings are meaningless.

          Third, Dr. Saed’s manipulation of the peer-review process further warrants

    exclusion. Plaintiffs attempt to deflect on this score by pointing to the alleged

    “peer-review” process involved in the publication of Dr. Saed’s numerous

    abstracts. But such review is not rigorous and is essentially meaningless under

    Daubert because, as defendants’ expert Dr. Benjamin Neel put it, acceptance of an

    abstract, even by five reviewers, generally signifies little more than the fact that “it

    was probably written in English.” 2 This characterization is fully borne out by Dr.

    Saed’s published abstracts, which, as he admitted, contained errors that the

    reviewers did not detect. And the fact remains that neither these reviewers nor the


    2
          (Dep. of Benjamin G. Neel, M.D., Ph.D. (“Neel Dep.”) 341:7-10, Mar. 19,
    2019 (attached as Ex. B6 to Tersigni Cert.).)


                                               3
Case 3:16-md-02738-FLW-LHG Document 10040 Filed 06/17/19 Page 9 of 54 PageID: 83111




    reviewers at the publications that considered Dr. Saed’s manuscript were ever

    informed that he was paid hundreds of thousands of dollars by plaintiffs’ counsel

    for his work and for writing the manuscript.

                                        ARGUMENT

    I.    DR. SAED DID NOT APPLY A RELIABLE METHODOLOGY.
          Plaintiffs’ attempt to shore up Dr. Saed’s opinions based on the legal

    standard governing admissibility lacks merit. Plaintiffs’ defense begins with an

    invocation of eight factors relating to reliability set forth in In re Paoli Railroad

    Yard PCB Litigation, 35 F.3d 717 (3d Cir. 1994). While plaintiffs initially

    acknowledge that the list is “non-exclusive” and that a Daubert motion is not

    evaluated by simply “tally[ing] . . . how many of them end up in a party’s favor,”

    they then proceed to tally them as though they were the only relevant

    considerations.3

          The Court should reject this exceedingly formalistic analysis. Courts are not

    bound to evaluate Daubert challenges according to Paoli’s eight factors, but are

    instead “entrusted to examine the reliability of the proffered expert testimony in a

    flexible manner.” In re Human Tissue Prods. Liab. Litig., 582 F. Supp. 2d 644,

    656 (D.N.J. 2008); see also Heller v. Shaw Indus., Inc., 167 F.3d 146, 152 (3d Cir.

    3
          (Pls.’ Steering Committee’s Mem. of Law in Resp. & Opp’n to Defs.’ Mot.
    to Exclude Expert Ops. of Ghassan Saed (“Pls.’ Opp’n”) at 19, May 29, 2019 (ECF
    No. 9875); see also id. at 18-22.)


                                               4
Case 3:16-md-02738-FLW-LHG Document 10040 Filed 06/17/19 Page 10 of 54 PageID: 83112




    1999) (“[T]he factors are simply useful signposts . . . .”). In Heller, for example,

    the Third Circuit affirmed exclusion of an expert’s causation opinion based on his

    unreliable assessment of the temporal connection between alleged exposure and

    illness – not pursuant to a rigid analysis of the Paoli factors, but through a logical

    assessment of the expert’s reasoning based on the facts in the record. See 167 F.3d

    at 157-58. Defendants’ opening brief offered such a logical assessment and also

    relied on other Daubert decisions that have excluded expert opinions exhibiting

    flaws similar to those of Dr. Saed’s. Paoli requires nothing more.

          In any event, many of the issues that defendants have raised do correlate

    with the factors enumerated in Paoli. With respect to “error rate,” for example,

    defendants’ opening brief highlights significant errors in Dr. Saed’s math and his

    SNP results, and explains how his failure to perform his experiment in triplicate is

    unscientific precisely because it obscures his potential rate of error. 4 Cf., e.g.,

    Soldo v. Sandoz Pharm. Corp., 244 F. Supp. 2d 434, 570 (W.D. Pa. 2003) (when a

    proposed expert “cannot define or defend a rate of error,” his “failure . . . even to

    address this major Daubert factor counsels strongly against [the] admissibility of

    his opinions”). Defendants also addressed the issue of peer review, dedicating an


    4
          (See Defs.’ Mem. of Law in Supp. of Defs.’ Br. to Exclude Expert Ops. of
    Ghassan Saed (“Defs.’ Br.”) at 41-43, May 7, 2019 (ECF No. 9736-2) (failure to
    perform experiment in triplicate), 46-52 (unreliability of SNP results), 52-55
    (mathematical errors).)


                                                5
Case 3:16-md-02738-FLW-LHG Document 10040 Filed 06/17/19 Page 11 of 54 PageID: 83113




    entire section of their opening brief to the issue and demonstrating that Dr. Saed

    subverted the peer-review process, which further supports exclusion of his

    opinions.5

          Moreover, plaintiffs’ narrow focus on Paoli’s eight factors blinds them to

    the fact that an expert must not only identify a reliable methodology, but also apply

    that methodology reliably. See Paoli, 35 F.3d at 745. Thus, it would not suffice,

    even if true, that Dr. Saed identified and claimed to employ standard methods

    because he did not execute those methods reliably. In re Zoloft (Sertraline

    Hydrochloride) Prods. Liab. Litig., 858 F.3d 787, 792 (3d Cir. 2017) (“Both an



    5
           In reality, and for reasons encapsulated in the arguments set forth in
    defendants’ briefing, none of the Paoli factors (which are set forth in Pls.’ Opp’n at
    19) favors admission of Dr. Saed’s opinions. The first is whether his method
    involved a testable hypothesis, Dr. Saed did not form actual hypotheses, instead
    offering predetermined conclusions, as further addressed in Part I.A, below. The
    second and third factors relate to peer review and rate of error, which are addressed
    above. The fourth and sixth factors concern the existence of standards controlling
    a technique’s operation and to what extent methods have been established as
    reliable, but as elaborated in Parts I.B, D, E and H, Dr. Saed failed to adhere to
    such standards by departing from his own stated methodology, failing to use
    adequate controls or performing tests in triplicate, and departing from the most
    rudimentary requirements governing the maintenance of lab notebooks. The fifth
    factor – general acceptance – is not met here because, among other things, Dr.
    Saed did not even attempt to reconcile his results with the generally accepted view
    that talc is not genotoxic. The seventh factor, which asks about the qualifications
    of the expert with respect to the method at issue, also supports exclusion because
    Dr. Saed had never conducted tests with talc (or indeed any particulate matter)
    previously. And the last factor – “non-judicial uses” – also supports exclusion
    because Dr. Saed’s experiment was conceived entirely for litigation purposes.


                                              6
Case 3:16-md-02738-FLW-LHG Document 10040 Filed 06/17/19 Page 12 of 54 PageID: 83114




    expert’s methodology and the application of that methodology must be reviewed

    for reliability.”)

           In short, the serious flaws in Dr. Saed’s methodology that are identified in

    defendants’ opening brief and elaborated further below go directly to the issue of

    reliability and admissibility, and they all point toward exclusion of Dr. Saed’s

    opinions under Daubert.

           A.     Dr. Saed Predetermined His Conclusions In Order To Serve
                  Plaintiffs’ Litigation Needs.
           As shown in defendants’ opening brief, Dr. Saed formulated his opinions

    before he began his work, as is evident in his Proposal, which expressly states that

    he expected to achieve the results that plaintiffs’ counsel were seeking, even

    though he had no prior experience working with talc. Plaintiffs respond by

    contending that Dr. Saed’s opinions were not “made-for-litigation” or

    “predetermined.”6 These arguments lack merit.

           As a threshold matter, plaintiffs’ contention that Dr. Saed’s opinions could

    not have been “made-for-litigation” because he has been studying “oxidative stress

    in the pathogenesis of ovarian cancer for nearly 30 years” exaggerates Dr. Saed’s

    experience and, in any event, misses the point.7 The relevant issue is not merely


    6
           (Pls.’ Opp’n at 22-28.)
    7
          (Id. at 22-25.) Dr. Saed’s resume does not support the claim that he has
    studied oxidative stress in the pathogenesis of ovarian cancer for anything close to
                                                                                     (cont’d)


                                              7
Case 3:16-md-02738-FLW-LHG Document 10040 Filed 06/17/19 Page 13 of 54 PageID: 83115




    that Dr. Saed developed opinions for litigation, but that he reached conclusions

    intended to serve litigation purposes before he even conducted the experiments that

    could tell him whether those conclusions were correct. 8

            Plaintiffs do not even attempt to argue that such conclusion-driven work

    could pass muster under Daubert. Instead, they assert that Dr. Saed did not

    predetermine his conclusions, and instead merely formulated hypotheses. That is

    not correct. As noted in defendants’ opening brief, Dr. Saed prepared a Proposal

    that outlined the three “Aims” of his experiments, and under each Aim, he set




    ________________________
    (cont’d from previous page)
    30 years. His first appointment to an obstetrics and gynecology position was in
    1998. (Saed Rep. Ex. A, at 2.) Prior to this appointment, he was involved in
    dermatology and hypertension research, among other positions. (Id.) The first
    grant he lists on his CV having anything to do with ovarian cancer was awarded for
    2008-09. (Id. at 19.) And the earliest publication Dr. Saed lists that mentions
    “ovarian cancer” in the title was from 2002. (Id. at 38.) In any event, Dr. Saed’s
    published work on cancer and oxidative stress has focused on cells that are already
    cancerous (and particularly chemoresistance) – not on carcinogenesis. (See id. at
    27-32.) Moreover, to the extent this prior work addressed cancer risk, it expressly
    disclaimed any relationship between many of the SNPs at issue here and ovarian
    cancer risk, as Dr. Saed begrudgingly admitted at his deposition. (See Dep. of
    Ghassan Saed, Ph.D. Vol. 1 (“Saed 1/23/19 Dep.”) 211:6-225:15, Jan. 23, 2019
    (attached as Ex. B12 to Tersigni Cert.).)
    8
           Plaintiffs also contend that Dr. Saed’s research was not made for litigation
    because he bore his own costs. (Pls.’ Opp’n at 23.) This is misleading at best.
    While Wayne State University did cover some of the costs of this experiment,
    plaintiffs’ counsel has paid Dr. Saed hundreds of thousands of dollars. (See Saed
    1/23/19 Dep. 20:12-14, 21:21-22:3, 22:25-23:2.)


                                              8
Case 3:16-md-02738-FLW-LHG Document 10040 Filed 06/17/19 Page 14 of 54 PageID: 83116




    forth, in bold and italic typeface, his “[E]xpect[ed]” results, each one of which was

    aligned with plaintiffs’ litigation goals. 9

           Plaintiffs do not even acknowledge Dr. Saed’s “Expect[ations],” and their

    failure to do so is fatal to their argument. Such express expectations are not

    “hypotheses”; rather, where an “experiment appears to have been undertaken more

    to bolster a conclusion than to test a hypothesis,” it is outcome-oriented in a

    manner that weighs heavily against its admission. Benkwith v. Matrixx Initiatives,

    Inc., 467 F. Supp. 2d 1316, 1325 (M.D. Ala. 2006); see also McClellan v. I-Flow

    Corp., 710 F. Supp. 2d 1092, 1120 (D. Or. 2010) (excluding expert “opinion

    developed for purposes of litigation, . . . intended to support [a litigation]

    opinion . . . [and] designed and conducted during the course of litigation” despite

    expert’s testimony that he lacked any “preconceived opinion”); Black v. Rhone-

    Poulenc, Inc., 19 F. Supp. 2d 592, 598 (S.D. W. Va. 1998) (noting that it is bad

    science to presume “there [is] at least some effect” before beginning research).

           That Dr. Saed had “expect[ations]” about the results of his experiments in

    advance is all the more suspect and indicative of a preconceived opinion because

    he had no basis in experience to have expectations about how talc treatments


    9
           (Defs.’ Br. at 32; The role of talc powder exposure in ovarian cancer:
    mechanist approach (“Proposal”) at 2-3 (Ex. 44 to Dep. of Ghassan Saed, Ph.D.
    Vol. 2 (“Saed 2/14/19 Dep.”), Feb. 14, 2019) (attached as Ex. B25 to Tersigni
    Cert.).)


                                                   9
Case 3:16-md-02738-FLW-LHG Document 10040 Filed 06/17/19 Page 15 of 54 PageID: 83117




    would affect cells. As even the source on which plaintiffs rely explains, a true

    hypothesis is an “educated guess” that arises as a result of “background

    research.”10 Here, Dr. Saed had done no relevant background research before

    expressing his “expect[ations]” in his Proposal. After all, he had never run an

    experiment using talc, 11 or, for that matter, involving application of foreign

    particles of any kind to cell cultures. 12 In short, there was simply no reliable basis

    for Dr. Saed’s “expectations”; rather, he was communicating a desire to reach

    particular conclusions that he believed would advance his benefactors’ interests.




    10
           See Helmenstine, “6 Steps of the Scientific Method,” Thought Co.,
    https://www.thoughtco.com/steps-of-the-scientific-method-p2-606045 (last
    updated Sept. 2, 2018) (emphasis added) (attached as Ex. A186 to 2d Suppl.
    Certification of Julie L. Tersigni (“2d Suppl. Tersigni Cert.”)) (cited in Pls.’ Opp’n
    at 26 & n.91). The source plaintiffs cite for this proposition appears to be a
    resource intended for children, underscoring the elementary nature of the principles
    to which Dr. Saed has failed to adhere.
    11
          (See Saed 1/23/19 Dep. 27:12-15.)
    12
           (See id. 62:16-23 (admitting he had never done any studies with foreign
    particles applied to cell cultures).) While plaintiffs make reference to Dr. Saed’s
    “pilot experiment” (Pls.’ Opp’n at 5), they leave out the fact that this study was
    conducted on September 26, after Dr. Saed had already prepared his Proposal and
    delivered it to plaintiffs’ counsel. (Saed 1/23/19 Dep. 58:20-22 (agreeing that
    “[t]he first date of any study that [he] did with talc is September 26, 2017”).) And
    while plaintiffs’ brief elsewhere cites to prior studies by Shukla, Buz’Zard and
    Akhtar as general precedent for Dr. Saed’s methods (e.g., Pls.’ Opp’n at 23-24),
    Dr. Saed’s Proposal does not cite Shukla or either of the Akhtar studies at all, and
    while it does cite to the Buz’Zard study, it does so only in support of the neoplastic
    transformation assay he never performed. (See Proposal at 3, 7 (reference 27).)


                                              10
Case 3:16-md-02738-FLW-LHG Document 10040 Filed 06/17/19 Page 16 of 54 PageID: 83118




          B.     Dr. Saed Did Not Follow His Own Methodology.
          As defendants explained in their opening brief, Dr. Saed set out a

    methodology that he believed would be necessary to show that talcum powder

    could contribute to the development of ovarian cancer – and then failed to follow

    through on it. This alone merits exclusion of his opinions.

          Plaintiffs do not seriously dispute that a failure to follow one’s own methods

    weighs against a finding of reliability, 13 but instead contend that Dr. Saed did

    follow his own stated methodology, or at least came close enough. According to

    plaintiffs, Dr. Saed proposed redundant tests under each of his three Aims, and

    therefore “did not necessarily need to perform each and every [test] – he picked the

    ‘most key one.’” 14 This argument fails on its own terms. As explained in

    defendants’ opening brief, Dr. Saed did not conduct the neoplastic transformation

    assay that (in his own words) was the “critical” test under his Aim 3; nor did he

    test for BRCA 1 or 2 in his tests for SNP mutations, even though these SNPs
    13
           Plaintiffs cite no cases of their own in the relevant section of the brief, and
    although they halfheartedly, and by footnote, attempt to distinguish some of the
    cases defendants cited, they fail to do so. For instance, plaintiffs remarkably
    contend that Soldo, 244 F. Supp. 2d at 560 (cited in Pls.’ Opp’n at 31 n.106), is
    only about subjectivity and not an expert’s failure to follow his stated
    methodology, when in fact an entire section of the court’s decision is entitled
    “Plaintiff’s Experts Fail to Faithfully Apply Their Own Scientific Standards” and
    states time and time again that the experts’ “significant departures from their own
    standards render their methodolog[ies] scientifically unreliable,” 244 F. Supp. 2d at
    560.
    14
          (Pls.’ Opp’n at 29.)


                                              11
Case 3:16-md-02738-FLW-LHG Document 10040 Filed 06/17/19 Page 17 of 54 PageID: 83119




    (unlike the ones he did test for) have actually been associated with ovarian cancer

    in genome-wide association studies.15 In short, Dr. Saed did in some sense “pick[]

    the ‘most key’” 16 tests in his Proposal, but he picked them for exclusion, not

    inclusion, rendering his methods unreliable.

          With respect to Aim 3, plaintiffs further suggest that because Dr. Saed’s

    showing of increased cellular proliferation and decreased apoptosis should suffice

    to demonstrate that talc “could be reasonably expected to contribute to the

    initiation and pathogenesis of ovarian cancer,” he did not need to perform his

    proposed test for neoplastic transformation. 17 But defendants already

    demonstrated that Dr. Saed’s proliferation and apoptosis tests could not stand in for

    the neoplastic transformation testing that he himself deemed “critical” to

    establishing causation. 18 Proliferation and apoptosis can indicate a number of

    normal biological processes. As Dr. Saed himself acknowledged at his deposition,



    15
          (Defs.’ Br. at 12; see also Proposal at 2-3.)
    16
          (Pls.’ Opp’n at 29 (quoting Saed 2/14/19 Dep. 499:1).)
    17
          (Pls.’ Opp’n at 30.)
    18
           Notably, Dr. Saed did not even conduct the proliferation assay that he
    specified in his Proposal, which was to test for proliferation in cells suspended in
    soft agar, as was done in the Buz’Zard study that plaintiffs repeatedly cite as a
    purported model for Dr. Saed’s work. (See Saed 2/14/19 Dep. 503:10-19
    (explaining that he did not conduct an agar test because of “[e]xpense”).) This
    departure is one more illustration of Dr. Saed’s disregard of his own methods and
    those reported in the published literature.


                                             12
Case 3:16-md-02738-FLW-LHG Document 10040 Filed 06/17/19 Page 18 of 54 PageID: 83120




    for example, proliferation is “a normal response of all normal cells to agents,”19

    and he knew of no study linking cell proliferation to the development of cancer. 20

    In short, alterations in cell proliferation and apoptosis are not uncommon and thus

    cannot be taken as proof of neoplastic transformation.21

          Plaintiffs do not even attempt to respond. Instead, they simply posit that

    “the data presented” by Dr. Saed “could reasonably be expected to contribute to

    the initiation and pathogenesis of ovarian cancer.”22 But plaintiffs do not explain

    why changes in proliferation or apoptosis could be expected to cause or contribute

    to the development of cancer, much less cite any literature, testimony or legal

    authority in support of this assertion. Of course, the Court cannot accept an

    opinion “connected to existing data only by the ipse dixit of the expert,” Gen. Elec.

    Co. v. Joiner, 522 U.S. 136, 146 (1997); it follows perforce that it cannot accept an

    opinion connected to the existing data only by the ipse dixit of parties and their

    counsel.

          Plaintiffs also assert that the peer reviewers at Gynecologic Oncology and

    Reproductive Sciences did not raise concerns about Dr. Saed’s methods. 23 This

    19
          (Saed 1/23/19 Dep. 265:12-17 (quoted in Defs.’ Br. at 65).)
    20
          (Id. 268:10-269:4 (quoted in Defs.’ Br. at 65 n.159).)
    21
          (Defs.’ Br. at 34 n.103; id. at 64-65.)
    22
          (Pls.’ Opp’n at 30.)
    23
          (Pls.’ Opp’n at 30-31.)


                                              13
Case 3:16-md-02738-FLW-LHG Document 10040 Filed 06/17/19 Page 19 of 54 PageID: 83121




    argument makes no sense. Dr. Saed did not produce his original Proposal when he

    submitted his article for publication; as a result, the peer reviewers had no way to

    know whether or not he followed the methodology he laid out in it. Moreover,

    even without the benefit of knowing that Dr. Saed had eschewed tests he had

    deemed “critical,” the Gynecologic Oncology reviewers essentially did catch his

    omission, stating that the “data do not show, despite the authors’ claim, any

    evidence that these cells are transformed.” 24

          In short, plaintiffs’ efforts to justify Dr. Saed’s sharp departures from his

    own prescribed methods only further underscore their problematic nature. Such

    departures should raise red flags under Daubert because they suggest the

    possibility that the expert knew or suspected that he would not like the results that

    those tests would show, especially in the absence of a good reason for not doing

    them. Although Dr. Saed cited “expense”25 as a basis for not completing the

    additional work, that explanation makes no sense given the hundreds of thousands

    of dollars he was paid to serve as an expert and the absence of any documentation


    24
           (Email from Gynecologic Oncology to Ghassan Saed, Ph.D. et al re GYN-
    18-1020: Final Decision, at 2 (May 19, 2018) (“Rejection Letter”) (Saed 2/14/19
    Dep. Ex. 35) (attached as Ex. B23 to Tersigni Cert.); see also id. (“[T]he present
    data are insufficient to back up the claim that talc[] is central to the development of
    ovarian cancer.”).)
    25
          (Saed 2/14/19 Dep. 501:14-502:24, 503:10-19, 505:14-20 (attached as Ex.
    B19 to Tersigni Cert.).)


                                              14
Case 3:16-md-02738-FLW-LHG Document 10040 Filed 06/17/19 Page 20 of 54 PageID: 83122




    from his university denying requests for funding. For these reasons, too, the Court

    should exclude his opinions.

          C.     Dr. Saed Failed To Use A Relevant Dose, Rendering His
                 Conclusions All The More Unreliable.
          Defendants’ opening brief also demonstrated that Dr. Saed’s opinions are

    unreliable because he did not even attempt to establish a relevant dose for his

    experiments. 26 Without citing any authority for support, plaintiffs assert that

    “[d]etermination of a relevant dose was not necessary” because Dr. Saed ostensibly

    opines on biological plausibility rather than causation and, in any event, the doses

    he used compare with those used in other literature. 27 These arguments lack merit.

          First, plaintiffs’ contention that Dr. Saed need not worry about dose in the

    context of an opinion limited to biological plausibility misconstrues Dr. Saed’s

    opinion, misstates the law, and defies common sense. As an initial matter, Dr.

    Saed’s opinions go beyond biological plausibility. There is no ambiguity in his




    26
           (Defs.’ Br. at 35-37.) As discussed in defendants’ Motion To Exclude
    Plaintiffs’ Experts’ Opinions Related To Biological Plausibility (“Bio. Plaus. Br.”)
    and the reply in support, no talc can reach the fallopian tubes or ovaries. But
    assuming, for the sake of argument, that some could, it is undisputed that exposure
    would be nothing near the dose that Dr. Saed used. (See Defs.’ Mem. of Law in
    Supp. of Mot. to Exclude Pls.’ Experts’ Ops. Related to Biological Plausibility at
    18-47, May 7, 2019 (ECF No. 9736-1).)
    27
          (Pls.’ Opp’n at 31-33.)


                                              15
Case 3:16-md-02738-FLW-LHG Document 10040 Filed 06/17/19 Page 21 of 54 PageID: 83123




    conclusion: “Johnson’s Baby Powder exposure can cause ovarian cancer.”28

    Since plaintiffs do not dispute that Dr. Saed would need to identify and test a dose

    relevant to perineal talcum powder use in order to support a true causation opinion,

    and since Dr. Saed made clear that he is offering a causation opinion, his opinion is

    unreliable and inadmissible for this reason alone.

          In any event, plaintiffs’ argument would fail even if Dr. Saed’s opinion were

    limited to biological plausibility because biological plausibility, like causation,

    requires consideration of dose. For example, part of the reason the court in Wade-

    Greaux v. Whitehall Laboratories, Inc. excluded an expert’s opinions that were

    formulated in the context of an experiment conceived for litigation is that the

    expert erroneously “assume[d] that dose is irrelevant” in the context of

    researching a human “biological mechanism.” 874 F. Supp. 1441, 1462-65 (D.V.I.

    1994), aff’d, 46 F.3d 1120 (table), 1994 WL 16973481 (3d Cir. 1994).

          Wade-Greaux accords with common sense because proof that a large dose

    could cause biological effects does not necessarily imply that smaller doses could

    cause the same effects. After all, one of Dr. Saed’s primary conclusions is that

    “the molecular effects” that he purported to observe “exhibit a clear dose response



    28
          (Saed Rep. at 20 (emphasis added); see also id. (“Johnson’s Baby
    Powder . . . can result in the development and the progression of ovarian
    cancer.”).)


                                              16
Case 3:16-md-02738-FLW-LHG Document 10040 Filed 06/17/19 Page 22 of 54 PageID: 83124




    pattern.”29 Indeed, plaintiffs trumpet the supposed dose-responsive nature of Dr.

    Saed’s work when it suits them. 30 But this concept cuts both ways: if there were a

    dose-response relationship between talc treatment and biological effects, it would

    be incumbent on Dr. Saed to show that the doses he was testing bear a relationship

    to the likely exposure scenarios involved (if any) in perineal talc use to show

    plausibility that those exposure scenarios could implicate the same biological

    effects. As he admitted, he made no such effort. 31

          Second, plaintiffs’ contention that the doses used by Dr. Saed are similar to

    those used in the published literature by Shukla et al., Buz’Zard & Lau, and Akhtar

    et al.32 is likewise without merit because none of those studies claims to have


    29
          (Id. at 20.)
    30
           (See Pls.’ Opp’n at 34 (arguing Dr. Saed’s study should be credited because
    “[t]he treated cells were . . . exposed to different doses of talcum powder to
    determine a dose-response”) (emphasis omitted); id. at 37-39 (“multiple dose
    treatments . . . undercuts [d]efendants’ arguments against reproducibility”); id. at
    48 (“dose-response relationship must be considered”) (quoting Green et al., Fed.
    Judicial Ctr., Reference Guide on Epidemiology, in Reference Manual on Scientific
    Evidence 549, 564-65 (3d ed. 2011) (“Epidemiology Reference Manual”) (attached
    as Ex. A51 to Tersigni Cert.)); Pls.’ Steering Committee’s Mem. of Law in Resp.
    & Opp’n to Defs.’ Mot. to Exclude Pls.’ Experts’ Ops. Related to Biological
    Plausibility at 31, May 29, 2019 (ECF No. 9890) (arguing that Saed’s “dose-
    responsive” results show biological plausibility).)
    31
          (See Defs.’ Br. at 36-37.)
    32
          (See Pls.’ Opp’n at 32 (referencing Shukla et al., Alterations in Gene
    Expression in Human Mesothelial Cells Correlate with Mineral Pathogenicity,
    41(1) Am. J. Respir. Cell. Mol. Biol. 114 (2009) (emphasis omitted); Buz’Zard &
    Lau, Pycnogenol® Reduces Talc-Induced Neoplastic Transformation in Human
                                                                                      (cont’d)


                                             17
Case 3:16-md-02738-FLW-LHG Document 10040 Filed 06/17/19 Page 23 of 54 PageID: 83125




    shown a biological mechanism by which talc could cause ovarian cancer. The

    Shukla study showed no relationship between talc and changes in gene expression,

    and if a large dose showed no effect, it follows that a small dose would not,

    either.33 The other studies used larger doses than Dr. Saed according to plaintiffs,

    but this, too, is of no moment because the authors of the Akhtar and Buz’Zard

    studies refrained from making anything like the claims that Dr. Saed makes in his

    expert report. Buz’zard and Lau went only so far as to posit that “talc may

    contribute to ovarian carcinogenesis” through “aberrant ROS generation,”34 while

    Akhtar and his colleagues examined cell toxicity, not carcinogenesis (and in any




    ________________________
    (cont’d from previous page)
    Ovarian Cell Cultures, 21 Phyother. Res. 579 (2007) (“Buz’Zard & Lau 2007”)
    (attached as Ex. A16 to Tersigni Cert.); Akhtar et al., Cytotoxicity and Apoptosis
    Induction by Nanoscale Talc Particles from Two Different Geographical Regions
    in Human Lung Epithelial Cells, 29 Environ. Toxicol. 394 (2012)); see also Pls.’
    Opp’n at 8 & n.30 (citing Dep. of Michael Birrer, M.D., Ph.D. 359:18-361:5, Mar.
    9, 2019) (contending in part that defense expert Dr. Birrer acknowledged that the
    doses Dr. Saed used have been used in the peer-reviewed literature).)
    33
           Moreover, plaintiffs provide no evidence to support the claim that the
    Shukla study used a similar dose of talc, instead simply asserting that the
    concentrations in the two studies are “comparative . . . when conversions are
    done.” (See Pls.’ Opp’n at 32 & n.109; Dep. of Brooke T. Mossman, M.S., Ph.D.
    358:4-18, Apr. 8, 2019 (attached as Ex. B7 to Tersigni Cert.) (explaining the
    surface area concentrations of talc used in the Shukla study).) With no support for
    this argument, it is simply their say-so.
    34
            See Buz’Zard & Lau 2007 at 586 (emphasis added).


                                             18
Case 3:16-md-02738-FLW-LHG Document 10040 Filed 06/17/19 Page 24 of 54 PageID: 83126




    event studied “nanotalc” particles, which the authors suspected could pose unique

    hazards on account of their “nano-size”).35

          For these reasons, too, Dr. Saed’s opinions lack a reliable basis, regardless

    of whether those opinions sound in causation or biological plausibility.

          D.      Dr. Saed Failed To Use Appropriate Controls.
          As defendants’ opening brief explained, Dr. Saed failed to use adequate

    controls in his study, both by using DMSO as a solvent without taking steps to

    ensure that it would not interfere with his results and by failing to use negative

    controls like cornstarch or glass beads.36 Plaintiffs appear to agree that failing to

    use a proper control would provide a basis for the exclusion of an expert opinion

    based on an experiment,37 but contend that: (1) DMSO is a proper solvent; (2)

    there was no need to use glass beads or any other negative control; and (3) there is

    no evidence that talc would interfere with colorimetric assays. These arguments

    lack merit.


    35
           Akhtar et al., The Primary Role of Iron-Mediated Lipid Peroxidation in the
    Differential Cytotoxicity Caused by Two Varieties of Talc Nanoparticles on A549
    Cells and Lipid Peroxidation Inhibitory Effect Exerted by Ascorbic Acid, 24
    Toxicol. in Vitro 1139, 1140 (2010) (attached as Ex. V to Pls.’ Opp’n).
    36
          (Defs.’ Br. at 37-41.)
    37
          Plaintiffs certainly cite no contrary authority, and their limited arguments
    regarding defendants’ cases only seek to differentiate Dr. Saed’s work, not to
    dispute the premise that adequate controls are necessary. (See Pls.’ Opp’n at 37 &
    n.124.)


                                              19
Case 3:16-md-02738-FLW-LHG Document 10040 Filed 06/17/19 Page 25 of 54 PageID: 83127




          First, plaintiffs’ contention that there is no evidence that DMSO could have

    “skewed the results of Dr. Saed’s experiments”38 is wrong. Defendants’ brief did

    identify evidence that DMSO could have skewed Dr. Saed’s results, specifically

    pointing to recent research calling the use of DMSO into question. Defendants

    also highlighted results from Dr. Saed’s own experiments, which showed that

    DMSO “supernatant” – which is DMSO with talc particles removed – produced

    similar detectible effects on cells, meaning that either the DMSO itself or some

    interaction between DMSO and the talc previously dissolved in it was affecting the

    cells, contradicting the notion that DMSO is a neutral control. 39 Plaintiffs do not

    even attempt to explain the supernatant results, which is evidence from Dr. Saed’s

    own work that should have prompted questions about DMSO’s suitability.

          With respect to the literature, plaintiffs assert that Dr. Boyd acknowledged

    that it does not apply because he “agree[d] that DMSO is a ‘virtual, universal

    solvent’” and he does not specifically know whether DMSO interacts with talc. 40

    This argument mischaracterizes Dr. Boyd’s testimony. Dr. Boyd’s agreement that

    DMSO is a “universal” solvent meant only that DMSO can dissolve many things

    and has been chosen in the past because of that characteristic – as Dr. Boyd


    38
          (Id. at 34.)
    39
          (Defs.’ Br. at 39.)
    40
          (Pls.’ Opp’n at 35.)


                                              20
Case 3:16-md-02738-FLW-LHG Document 10040 Filed 06/17/19 Page 26 of 54 PageID: 83128




    explained in a portion of the deposition that plaintiffs omit. 41 And as Dr. Boyd

    further explained, while existing literature focused on DMSO’s interactivity with

    chemotherapeutic drugs, there is no reason to believe the problems would be

    limited to that context, especially since talc has elemental commonalities with

    chemotherapeutic agents. 42 Finally, it is notable that while plaintiffs rely on the

    studies by Shukla, Buz’Zard and Akhtar for a number of other propositions in their

    opposition, all of these studies dissolved talc in other solvents, such as HBSS or

    culture media. 43

          Second, plaintiffs’ assertion that Dr. Saed did not need to use any negative

    control 44 also lacks merit. Much of plaintiffs’ argument on this score relates to the

    suitability of glass beads specifically as a negative control, but defendants’

    argument does not turn on this; indeed, the opening brief also suggested

    “cornstarch or other inert substances” as possible negative controls. 45 The use of a

    41
           (Dep. of Jeffrey A. Boyd, Ph.D. (“Boyd Dep.”) 236:9-15, Apr. 8, 2019
    (attached as Ex. Y to Pls.’ Opp’n) (Q. “Okay. Do you agree that DMSO is a
    virtual, universal solvent?” A. “I believe that [DMSO] is used very commonly to
    dissolve chemicals of all kinds in an experimental context because many chemicals
    are readily soluble in DMSO.”).)
    42
          (Boyd Dep. 244:2-245:6.)
    43
          This fact is especially striking in light of Dr. Saed’s initial claim at his
    deposition that he had gotten the idea to use talc “from . . . other papers,” none of
    which he identified. (Saed 2/14/19 Dep. 433:8-22.)
    44
          (Pls.’ Opp’n at 36.)
    45
          (Defs.’ Br. at 39.)


                                              21
Case 3:16-md-02738-FLW-LHG Document 10040 Filed 06/17/19 Page 27 of 54 PageID: 83129




    negative control was important in this instance to confirm that what drove Dr.

    Saed’s reported results were characteristics unique to talc rather than particulate

    matter generally. 46 Plaintiffs contend that other studies – including Buz’Zard and

    Akhtar – did not use negative controls, 47 but these articles also do not make the

    sweeping claims Dr. Saed makes, as previously noted. Plaintiffs also contend that

    no reviewers pointed out Dr. Saed’s failure to use negative controls, 48 but the

    Gynecologic Oncology editors did challenge Dr. Saed’s causal conclusions, 49 and

    as defendants have previously argued, it is unclear that the Reproductive Sciences

    reviewer had the expertise needed to critically assess Dr. Saed’s claims. 50

          Third, plaintiffs’ assertion that defendants offered no proof that talc could

    interfere with the assays that Dr. Saed used to measure enzymatic activity 51 also

    lacks merit. Again, this argument incorrectly assigns defendants a burden they do

    not have. It also ignores the evidence that defendants did offer in their opening

    brief that the assays Dr. Saed used measure changes in color as a way to determine


    46
           Plaintiffs implicitly acknowledge this point in arguing that “[t]here is no
    literature to suggest that tissue does not react to glass beads.” (Pls.’ Opp’n at 36
    (emphasis added).)
    47
          (Id.)
    48
          (Id. at 36-37.)
    49
          See Part I.B, above.
    50
          (See Defs.’ Br. at 49 n.130.)
    51
          (Pls.’ Opp’n at 35.)


                                              22
Case 3:16-md-02738-FLW-LHG Document 10040 Filed 06/17/19 Page 28 of 54 PageID: 83130




    changes in protein activities and that particulates like talc can interfere with the

    interpretation of these assays and skew the results.52 Specifically, defendants

    identified evidence from Dr. Moore, who attested that particulates like talc can

    interfere with the assays that Dr. Saed used, and from Dr. Saed’s own lab notes,

    which indicate an awareness that talc could affect measurements. 53 Plaintiffs argue

    that such interference did not happen, relying on Dr. Saed’s own ipse dixit

    assurance at his deposition that his methods for washing the cells prior to testing

    were sufficient to remove particulate matter and prevent interference with the

    assays. 54 As noted above, such assurances do not suffice. Because, as Dr. Saed

    admitted, he had never previously conducted an experiment like this one involving

    treatment of cells with particulates, 55 Dr. Saed needed to take additional steps to

    ensure that contamination was not an issue. Because he did not do so, he failed to

    ensure reliable results, further rendering his opinions inadmissible.56



    52
          (Defs.’ Br. at 40-41.)
    53
          (Id. at 41 & nn.115, 117.)
    54
          (Pls.’ Opp’n at 35-36.)
    55
          (Saed 1/23/19 Dep. 62:4-23.)
    56
           Plaintiffs cite no cases in support of their arguments. They attack
    defendants’ cases as ostensibly distinguishable, but the only differences they
    identify in these cases are different problems with controls. (See Pls.’ Opp’n at 37
    & n.124.) They do not dispute the fundamental premise that proper controls are
    required as a matter of reliable science. And while plaintiffs point out that Wade-
    Greaux did not exclude experts for failure to include a proper control group (id.),
                                                                                      (cont’d)


                                              23
Case 3:16-md-02738-FLW-LHG Document 10040 Filed 06/17/19 Page 29 of 54 PageID: 83131




            E.      Dr. Saed Failed To Demonstrate That His Results Were
                    Reproducible Through Proper Triplicate Testing.
            As explained in defendants’ opening brief, Dr. Saed’s opinions are also

    unreliable because he tested each talc concentration/cell line combination just one

    time, instead of using proper triplicates.57 Plaintiffs attempt to excuse Dr. Saed’s

    failure to reproduce any part of his experiment by pointing to the fact that he tested

    six cell lines and that each cell line was subjected to multiple different doses of

    talc. This argument fails because it departs from scientifically accepted methods

    for running experiments in triplicate.

            Plaintiffs’ proffered stand-in for real triplicate work – the repetition of the

    same experiment across “multiple cell lines” and “multiple doses” – is exactly

    what the court rejected in Rovid v. Graco Children’s Products Inc., No. 17-cv-

    01506-PJH, 2018 WL 5906075 (N.D. Cal. Nov. 9, 2018), on which defendants

    relied in their opening brief.58 In Rovid, the expert tested mattresses, and the

    ________________________
    (cont’d from previous page)
    they ignore that defendants cited the case for an entirely different proposition: the
    ability of sufficiently large doses of any substance to induce cellular changes.
    57
            (Defs.’ Br. at 41-43.)
    58
           (Defs.’ Br. at 42.) Plaintiffs again cite no cases of their own. They claim
    that Rovid can be distinguished because the expert only performed a single test.
    But Dr. Saed also only performed a single test as to each cell line/dose
    combination. Plaintiffs also contend that Avon Products, Inc. v. S.C. Johnson &
    Son, Inc., 984 F. Supp. 768 (S.D.N.Y. 1997) (Sotomayor, J.) (cited in Defs.’ Br. at
    43), can be distinguished because it involved a test that took place “outside the
    lab.” (Pls.’ Opp’n at 39 & n.131 (citing 984 F. Supp. at 787).) But the court in
                                                                                        (cont’d)


                                                24
Case 3:16-md-02738-FLW-LHG Document 10040 Filed 06/17/19 Page 30 of 54 PageID: 83132




    plaintiffs contended that the fact that tests were run on 42 mattresses obviated the

    need for triplicate testing of any one mattress. Id. at *5-6. The court rejected this

    argument, explaining that because “[e]ach of the 42 mattresses tested [is] different,

    repetition requires the test to be run on each mattress multiple times.” Id. at *6.

    Likewise here, Dr. Saed’s test of three different doses and one control on six

    different cell lines does not suffice; each treatment was unique, and thus needed to

    be replicated in triplicate in order to provide some assurance that his findings were

    reproducible and not the result of variations in experimental procedures. 59

            In any event, even if consistency across cell lines and doses would suffice to

    substitute for triplicate testing as a general matter, in Dr. Saed’s case, it only

    further undermined the reproducibility of his results because his findings were

    inconsistent across cell lines. For example, Dr. Saed reported that the CAT

    mutation was only detected in four out of six cell lines (not A2780 or SKOV3
    ________________________
    (cont’d from previous page)
    Avon never suggested that this fact was relevant, much less dispositive, and its
    language – that “[t]he results of any scientific test should be repeatable at least
    three times” – strongly suggests that it was not. Avon, 984 F. Supp. at 787
    (emphasis added).
    59
           Plaintiffs’ argument notably differs from Dr. Saed’s proffered defense of his
    work, which was that it sufficed to measure his results three times. (See Defs.’ Br.
    at 43.) Plaintiffs’ unwillingness to defend Dr. Saed’s explanation confirms its
    unreliability, and their effort to supplant it with alternative reasoning that he did
    not endorse could not save Dr. Saed’s opinion under Daubert even if the
    alternative reasoning itself were not also flawed. See Tamraz, 620 F.3d at 671
    (rejecting attempt to salvage expert’s unreliable methods by reference to bases on
    which the expert’s opinions did not rest).


                                               25
Case 3:16-md-02738-FLW-LHG Document 10040 Filed 06/17/19 Page 31 of 54 PageID: 83133




    cells), the GPX1 mutation was only detected in five cell lines (not HOSEpiC cells),

    and the NOS2 mutation was only detected in four cell lines (not A2780 or

    TOV112D cells).60 Triplicate testing would have provided additional insight into

    whether these inconsistencies reflect spurious findings or whether the differences

    are attributable to some tested characteristic such as the cell line or the dose at

    issue. As it stands, Dr. Saed and the readers of his work can only guess, which

    does not suffice for Daubert.

          F.     Dr. Saed Relied On Irrelevant Cell Lines To Support His
                 Conclusions On Ovarian Cancer Causation.
          For the reasons explained in defendants’ opening brief, Dr. Saed’s use of

    irrelevant cell lines provides yet another basis to exclude his testimony. 61 Plaintiffs

    argue that Dr. Saed did use relevant cell lines and that, in any event, it does not

    matter what cell lines are used for purposes of demonstrating biological

    plausibility. 62 Plaintiffs are wrong on both counts.

          First, plaintiffs’ defense of Dr. Saed’s cell lines is only partial insofar as

    they attempt to defend just one of the seven cell lines that Dr. Saed used – and

    even as to that cell line, their arguments fail. As noted in defendants’ opening

    brief, Dr. Saed tested macrophage cells from the spleen, three lines of cancer cells,

    60
          (Saed Rep. at 18-19.)
    61
          (Defs.’ Br. at 44-46.)
    62
          (Pls.’ Opp’n at 39-41.)


                                               26
Case 3:16-md-02738-FLW-LHG Document 10040 Filed 06/17/19 Page 32 of 54 PageID: 83134




    and immortalized fallopian tube and ovarian cells, none of which could serve as a

    model to show that talc could turn healthy ovarian or fallopian tube cells into

    cancer cells because the first four lines are not healthy ovarian or fallopian tube

    cells at all and because immortalized cells will not transform into cancer cells.63 In

    response, plaintiffs attempt to defend just one of two ovarian cell lines Dr. Saed

    used, ignoring the other six cell lines and arguing that this one line was “human

    primary normal ovarian epithelial cells.” 64 As such, it is undisputed that six of the

    seven lines Dr. Saed used could not provide a proper basis to support Dr. Saed’s

    causal conclusions. And plaintiffs are wrong about the one cell line they do

    defend. As defendants explained in their opening brief – to no response from

    plaintiffs – Dr. Saed expressly testified that “the normal [cells he] used are

    immortalized cell lines” that “do not transform” and “do not change unless you

    really beat them up.” 65




    63
          (Defs.’ Br. at 45-46.)
    64
          (Pls.’ Opp’n at 40.)
    65
           (Saed 2/14/2019 Dep. 464:13-17; 464:22-25; see also Defs.’ Br. at 45
    n.122.) At the end of this section of their brief, plaintiffs argue in a sentence that
    “immortalized cells . . . have been noted to be near the top of the hierarchy when it
    comes to relevance of experiments, just below primary human cells,” citing In re
    Rezulin Products Liability Litigation, 369 F. Supp. 2d 398, 429 (S.D.N.Y. 2005).
    (Pls.’ Opp’n at 41.) But this generalized description does not apply here because
    the non-transformable state of immortalized cells impedes the study of cancer
    development, making their use here improper despite their use in Rezulin, which
                                                                                      (cont’d)


                                              27
Case 3:16-md-02738-FLW-LHG Document 10040 Filed 06/17/19 Page 33 of 54 PageID: 83135




            Second, plaintiffs’ contention that any cell line will do because Dr. Saed was

    not attempting to prove causation, but rather to provide “valuable insight” into the

    general causation inquiry, 66 also lacks merit. Even if it were correct that Dr.

    Saed’s opinions were limited to biological plausibility, the use of the wrong cell

    lines still renders those opinions unreliable. To be relevant to the litigation –

    which is about the development of cancer in normal ovarian cells – there would

    have to be a reason to conclude that molecular changes in the cell lines Dr. Saed

    studied would take place in normal ovarian cells and cause cancer there, and

    neither plaintiffs nor Dr. Saed supplies such a reason. See, e.g., In re Rezulin, 369

    F. Supp. 2d at 429-30 (court excluding the molecular mechanism opinions of a

    proposed expert (along with the causation opinions of other experts) who relied on

    studies that failed to use relevant cell lines). Simply put, Dr. Saed studied the

    wrong cells, and plaintiffs’ attempts to brush this error aside lack a scientific or

    legal basis.




    ________________________
    (cont’d from previous page)
    looked at the mechanisms underlying liver damage, which are not affected by the
    immortalized character of the cells.
    66
            (Pls.’ Opp’n at 40-41.)


                                              28
Case 3:16-md-02738-FLW-LHG Document 10040 Filed 06/17/19 Page 34 of 54 PageID: 83136




          G.     Dr. Saed’s Reported SNP Findings Suggest Serious
                 Methodological Flaws That Undermine His Conclusions On
                 Causation And Biological Mechanism.
          Defendants also explained in their opening brief that Dr. Saed’s reported

    SNP results were nonsensical. Among other things, it is impossible for mutations

    to occur within 48 to 72 hours; the data generated by Dr. Saed’s testing was clearly

    erroneous because although it was supposed to break down the genetic variants

    within a sample by percentage, the reported percentages added up to much more

    than 100% for certain samples; the results varied by cell type; and the results

    contradicted well-established literature that talc is not genotoxic. 67 Plaintiffs

    ignore much of this argument, focusing instead on deflecting attention from the

    impossibility that talc exposure could cause mutations within 72 hours, by arguing

    that: (1) Dr. Saed states only that talc “induced” mutations generally, not that the

    mutations themselves occurred within a 72-hour window; and (2) while the

    reviewers at Gynecologic Oncology expressed surprise at Dr. Saed’s results, no

    other peer reviewer did.68 These arguments lack merit.

          First, plaintiffs retreat entirely from Dr. Saed’s conclusion that treatment of

    cells with talc for 72 hours caused mutations by denying Dr. Saed’s own words.

    They also fail to defend Dr. Saed’s testing results that showed percentages in


    67
          (Defs.’ Br. at 46-52.)
    68
          (Pls.’ Opp’n at 41-44.)


                                               29
Case 3:16-md-02738-FLW-LHG Document 10040 Filed 06/17/19 Page 35 of 54 PageID: 83137




    excess of 100%, to explain the inconsistency in results across cell lines or to

    reconcile Dr. Saed’s results with literature concluding that talc is not genotoxic.

           Rather than defend Dr. Saed’s report on its own terms, plaintiffs suggest that

    Dr. Saed was merely inferring that mutations would occur based on changes in

    enzymatic activity. 69 But this statement cannot be reconciled with Dr. Saed’s own

    pronouncements. Dr. Saed testified in no uncertain terms that “if you treat the cell

    line . . . with talc for 72 hours, there will be . . . an acquisition of this mutation.”70

    Moreover, an entire table of Dr. Saed’s published article is dedicated to reporting

    the results of “SNP Genotyping of Key Redox Enzymes in Untreated and Talc-

    Treated” cells, expressly reporting an “[a]mino acid switch” in certain

    “[c]hromosome location[s].” 71 In the text of his article, Dr. Saed similarly reports

    that the “[g]enotype [s]witches” in NOS2, CAT and GPX1 were inconsistent across

    cell lines.72 And when asked whether he could identify “any other substances that




    69
           (Id. at 41-42.)
    70
           (Saed 1/23/19 Dep. 197:21-198:4.)
    71
            Fletcher et al., Molecular Basis Supporting the Association of Talcum
    Powder Use With Increased Risk of Ovarian Cancer, Reproductive Sciences 1, 7
    tbl. 2 (2019) (“Saed Article”) (attached as Ex. A39 to Tersigni Cert.).
    72
           Id. at 4 (emphasis omitted).


                                                30
Case 3:16-md-02738-FLW-LHG Document 10040 Filed 06/17/19 Page 36 of 54 PageID: 83138




    have been reported to cause mutations after 72 hours of treatment,” Dr. Saed

    admitted that his results as reported were unprecedented.73

          Defendants and their experts are not the only ones to understand what this

    plain language meant. The reviewers for Gynecologic Oncology similarly

    understood Dr. Saed to be claiming that brief talc treatment caused mutations – as

    evinced by their expression of “surpris[e]” that such rapid effect was possible. 74

    Notably, Dr. Saed’s response to that critique was to change the supposed 48-hour

    mutation period to 72 hours, presumably to make it more credible. Now, having

    learned from defendants’ prominent cancer researchers that mutations within 72

    hours would still be impossible, plaintiffs’ counsel are retreating further,

    essentially abandoning the notion that Dr. Saed observed mutations at all.

          Plaintiffs’ suggestion that Dr. Saed was drawing from prior research to reach

    inferential conclusions 75 likewise holds no water. Dr. Saed has no “previous

    research” on the topic as he never conducted studies involving the administration

    73
           (Saed 1/23/19 Dep. 251:16-252:7.) Plaintiffs contend that earlier in his
    deposition, Dr. Saed attempted to differentiate between causing mutations within a
    short time frame and inducing mutations within a short time frame. (See Pls.’
    Opp’n at 42 (citing Saed 1/23/19 Dep. 251:4-14).) Noting about Dr. Saed’s
    testimony suggested that he treated “cause” and “induce” as anything but the
    synonyms that they obviously are, and the distinction appears to have been entirely
    invented by plaintiffs’ counsel.
    74
          (Rejection Letter at 3.)
    75
           (See Pls.’ Opp’n at 41 (claiming that defendants “fail[ed] to consider the
    other research conducted by Dr. Saed, and referred to in his manuscript”).)


                                              31
Case 3:16-md-02738-FLW-LHG Document 10040 Filed 06/17/19 Page 37 of 54 PageID: 83139




    of talc or any other particle to cell culture prior to being hired by plaintiffs.76 The

    only study identified by plaintiffs is one in which Dr. Saed exposed cancer cells to

    chemotherapy drugs over a six-month period to isolate chemoresistant cells with

    GPX1 mutations.77 This study did not involve talc and offers no support for the

    notion that talc is capable of causing (or “inducing”) SNP mutations. It is also

    irrelevant to the interpretation of protein expression and enzymatic activity data for

    the five unrelated genes (CAT, SOD3, GSR, NOS2, and MPO) examined by Dr.

    Saed here. In short, Dr. Saed clearly claimed that talc caused mutations in 72

    hours, and the lengths to which plaintiffs have gone to attempt to retract that

    assertion shows that even they have no confidence in their expert’s opinions.

          Second, plaintiffs’ effort to validate Dr. Saed’s flawed SNP opinions by

    pointing to the fact that no abstract reviewers for the Society of Gynecologic

    Oncology (“SGO”) raised questions about them 78 should also be rejected. Abstract

    review is not particularly rigorous – and there is notably no evidence that abstract

    reviewers supplied any feedback, positive or negative, regarding Dr. Saed’s

    claimed SNP findings. The SNP abstract was also extremely brief, and did not


    76
          (Saed 1/23/2019 Dep. 29:17-21, 61:8-62:23.)
    77
          Fletcher et al., Specific point mutations in key redox enzymes are associated
    with chemoresistance in epithelial ovarian cancer, 102 Free Radic Biol Med. 122
    (2017) (attached as Ex. A185 to 2d Suppl. Tersigni Cert.).
    78
          (Pls.’ Opp’n at 43.)


                                               32
Case 3:16-md-02738-FLW-LHG Document 10040 Filed 06/17/19 Page 38 of 54 PageID: 83140




    include sufficient detail to enable searching review.79 Moreover, when SGO did

    conduct a plenary review of Dr. Saed’s finding, reviewing his manuscript

    submission at Gynecologic Oncology, the journal rejected those findings,

    highlighting the SNP findings specifically as “surprising” and in need of “further

    clarifi[cation]” and Dr. Saed’s causal conclusions concerning talc as

    “insufficient[ly]” supported.80 In short, there is no basis to conclude from the mere

    fact of acceptance of a single abstract that briefly summarizes Dr. Saed’s claimed

    SNP findings that any reviewer agreed with the premise that 48 hours of talc

    treatment could cause mutations. For this reason, too, plaintiffs’ efforts to defend

    Dr. Saed’s opinions fail.

          H.     Dr. Saed’s Lab Notebooks Demonstrate The Unreliability Of His
                 Work.
          Finally, as demonstrated in defendants’ opening brief, Dr. Saed’s lab

    notebooks, manuscripts and abstracts contain manifold errors that affect key issues

    such as treatment times, doses of talc used, the data underlying his opinions and

    even the identity of the product tested.81 Plaintiffs assert that the irregularities




    79
         The abstract at issue, which was submitted to the Society for Gynecologic
    Oncology, is about one page in length. (See Ex. B21 to Tersigni Cert.)
    80
          Rejection Letter at 2.
    81
          (Defs.’ Br. at 52-55.)


                                               33
Case 3:16-md-02738-FLW-LHG Document 10040 Filed 06/17/19 Page 39 of 54 PageID: 83141




    found throughout Dr. Saed’s work are “inadvertent” and “non-substantive,”82 but

    they do not even address most of them – including the repeated errors concerning

    the key matters just noted. And the arguments that plaintiffs do make – concerning

    the curiously timed change of treatment time from 48 to 72 hours, Dr. Saed’s use

    of white-out and his math errors – all lack merit.

          First, plaintiffs’ attempt to brush aside Dr. Saed’s switch from 48 hours of

    treatment to 72 hours following the expressed “surprise” by the Gynecologic

    Oncology reviewer that such short treatment could cause mutations misses the

    point. Plaintiffs contend, in a footnote, that the “error is irrelevant” because it was

    never published, and in any event, Dr. Saed is not actually claiming that mutations

    occurred within either timeframe. 83 This argument overlooks the fact that Dr. Saed

    did publish abstracts reporting a 48-hour treatment time. 84 It also ignores that Dr.

    Saed’s switch from reporting 48 hours of treatment to reporting 72 hours occurred

    immediately after the Gynecologic Oncology rejection. This chain of events –

    coupled with the fact that Dr. Saed changed the figures in his manuscript to reflect

    72 rather than 48 hours of treatment without changing the data reflected in the




    82
          (Pls.’ Opp’n at 44.)
    83
          (Pls.’ Opp’n at 46 n.152.)
    84
          (Defs.’ Br. at 25.)


                                              34
Case 3:16-md-02738-FLW-LHG Document 10040 Filed 06/17/19 Page 40 of 54 PageID: 83142




    graphs85 – strongly suggests that Dr. Saed was just making the treatment time up

    to avoid similar objections from future reviewers. 86

           Second, plaintiffs assert that Dr. Saed’s use of white-out pertained merely to

    immaterial information.87 But their only support for this assertion is Dr. Saed’s

    ipse dixit. 88 As documented in defendants’ opening brief, the white-out addressed

    important issues – including the dates of entries and the identity of the product

    being tested.89 Plaintiffs neither deny this fact nor provide any explanation of how

    such fundamental issues could be immaterial. Nor does it make sense that a

    researcher would bother whiting out entries in a lab notebook if the errors were

    really immaterial, rather than simply crossing out the errors so that they remain

    visible, as is standard scientific practice. 90

           Third, plaintiffs assert that “[h]andwritten” mathematical errors in Dr.

    Saed’s lab notebooks are of no moment because the data were stored

    electronically. 91 But the errors defendants identified were not handwritten; they



    85
           (Id. at 25 (citing Mossman Rep. at 32).)
    86
           (See id.)
    87
           (Pls.’ Opp’n at 44-45.)
    88
           (Id. at 44 (citing Saed 1/23/19 Dep. 100:5-13).)
    89
           (See Defs.’ Br. at 17-18.)
    90
           (See Saed 1/23/19 Dep. 101:2-7.)
    91
           (Pls.’ Opp’n at 45.)


                                                 35
Case 3:16-md-02738-FLW-LHG Document 10040 Filed 06/17/19 Page 41 of 54 PageID: 83143




    were printed out from the very data that plaintiffs claim are electronically stored.92

    What the errors in these data indicate is that the computations were not done

    correctly because, as explained in the opening brief, simple averages were wrong. 93

    The fact that such simple calculations were done incorrectly suggests they were

    performed manually or by erroneous computer formula (and however they were

    done, the point is the data are flawed). Plaintiffs address none of these points.

          In short, Dr. Saed’s prolific errors and alterations in his lab notebooks

    further highlight the unreliable nature of his work (and also raise further questions

    about the integrity of his process). For these reasons, too, his opinions should be

    excluded.

    II.   DR. SAED’S DATA, EVEN IF THEY WERE RELIABLE, WOULD
          NOT SUPPORT HIS CONCLUSIONS OR FIT THE FACTS OF THIS
          LITIGATION.
          As defendants explained in their opening brief, Dr. Saed’s data, even if they

    were reliable, would come nowhere close to supporting his conclusion that the

    Products can cause ovarian cancer – or support the biological plausibility of such a

    posited relationship – because there is a huge gap between his claimed findings and

    either of those two conclusions. Specifically, as the opening brief detailed, Dr.

    Saed himself acknowledged he would need to do animal studies in order to confirm
    92
           (Saed 1/23/19 Dep. 115:1 (cited in Pls.’ Opp’n at 44); Defs.’ Br. at 18-20
    (citing SAED000022(color), SAED000033(color), and SAED000080(color)).)
    93
          (Defs.’ Br. at 18-19.)


                                              36
Case 3:16-md-02738-FLW-LHG Document 10040 Filed 06/17/19 Page 42 of 54 PageID: 83144




    any biological effect from his work; there was no direct evidence that talc causes

    healthy cells to turn into cancer cells (nor could there be, since Dr. Saed decided

    not to test for such transformation); and Dr. Saed failed to provide any basis to link

    his reported findings regarding oxidative stress, SNP changes or CA-125 levels to

    ovarian cancer. 94

          Plaintiffs choose not to address many of these arguments, tacitly conceding

    them. Instead, they argue (again ignoring Dr. Saed’s own words) that: (1)

    because Dr. Saed supposedly did not offer a causation opinion, he did not need to

    perform animal studies; (2) his results are supported by other prior research by him

    and others; and (3) the analytical gap between his findings and his causal

    conclusions is in any event an issue for a jury and not the Court to decide.95 These

    arguments are seriously flawed for a host of reasons.

          First, the scope of Dr. Saed’s opinions is not nearly as modest as plaintiffs

    claim. His report states that “to a reasonable degree of scientific certainty”

    “Johnson’s Baby Powder exposure can cause ovarian cancer.” 96 Indeed, all but

    one of the six opinions that he offers deals directly with the development and

    progression of cancer supposedly induced by Johnson’s Baby Powder; the other


    94
          (Defs.’ Br. at 55-75.)
    95
          (Pls.’ Opp’n at 47-49.)
    96
          (Saed Rep. at 20 (emphasis added).)


                                              37
Case 3:16-md-02738-FLW-LHG Document 10040 Filed 06/17/19 Page 43 of 54 PageID: 83145




    deals with the issue indirectly. 97 As noted above, plaintiffs are not free to rewrite

    Dr. Saed’s opinions to fix glaring admissibility problems in an opinion that

    overreaches. See, e.g., Tamraz, 620 F.3d at 672-73; In re Human Tissue, 582 F.

    Supp. 2d at 667 (if an expert fails to adequately support his or her opinion,

    “counsel cannot fill in the gaps”); In re Rezulin, 369 F. Supp. 2d at 407 (“The

    subject of this motion is the proposed testimony of experts, not the theories of the

    lawyers.”).

          In any event, Dr. Saed’s opinions also fail to establish biological plausibility.

    After all, neither Dr. Saed nor any other expert explains why the SNP changes that

    Dr. Saed claims to have identified or the increases in serum CA-125 levels

    purportedly establish biological plausibility. That gap would likewise compel

    exclusion of Dr. Saed’s opinions. See In re Rezulin, 369 F. Supp. 2d 426-28; see

    also In re Mirena IUS Levonorgestrel-Related Prods. Liab. Litig., 341 F. Supp. 3d




    97
          Opinion 1 is that Johnson’s Baby Powder “can result in the development
    and the progression of ovarian cancer” (id. (emphasis added)); Opinion 2 regards
    the “pro-carcinogenic process” (id.); Opinion 4 involves dose-response, apparently
    in support of Dr. Saed’s other opinions (id.); Opinion 5 is simply and flatly that
    “Johnson’s Baby Powder exposure can cause ovarian cancer” (id. (emphasis
    added)); and Opinion 6 is that Johnson’s Baby Powder “worsens the prognosis” for
    ovarian cancer patients (id. at 21). Only Opinion 3, which involves the elevation
    of CA-125 as “a clinically relevant biomarker for ovarian cancer” (id. at 20), can
    plausibly be construed as being limited to the opinion plaintiffs’ counsel now offer
    for Dr. Saed.


                                              38
Case 3:16-md-02738-FLW-LHG Document 10040 Filed 06/17/19 Page 44 of 54 PageID: 83146




    213, 285 (S.D.N.Y. 2018) (excluding expert opinion because it “scarcely

    addresse[d]” the particular disease alleged in the litigation).

          In re Rezulin is instructive. There, the court excluded a series of experts,

    including one expert, Dr. Reed, who did not expressly address causation and

    instead sought to offer testimony about evidence that Rezulin could induce

    apoptosis as purported “support for” the causation theories of other experts. In re

    Rezulin, 369 F. Supp. 2d at 408. In rejecting the opinion, the court explained that

    no expert presented reliable evidence that could take Dr. Reed’s findings and

    “carry them all the way down their causal chain” to the injury at issue. Id. at 426-

    27. As a result, there was too great an analytical gap between the excluded

    expert’s testimony and plaintiffs’ theory of causation. Id. The same is true here:

    Dr. Saed provides a slate of purported findings, but no evidence bridging the gap

    between those findings and a conclusion of biological plausibility.

          Second, and relatedly, the requirement that Dr. Saed conduct animal studies

    is not something that defendants made up and imposed on him; rather, it is a

    requirement of generally accepted scientific practice and one that Dr. Saed

    expressly acknowledged in his testimony 98 – a fact that plaintiffs nowhere

    acknowledge, much less attempt to explain away. Plaintiffs generally assert that

    98
          (See Defs.’ Br. at 57-58; Saed 2/14/19 Dep. 542:20-21 (“[T]o simulate that
    with what’s going [on] in[ ]vivo, you have to do animal studies.”) (emphasis
    added); see also Saed 1/23/19 Dep. 333:7-9.)


                                              39
Case 3:16-md-02738-FLW-LHG Document 10040 Filed 06/17/19 Page 45 of 54 PageID: 83147




    Dr. Saed “does not have to do animal studies or replicate his results in vivo,” but

    they cite no authority – legal, scientific, or otherwise – that supports this claim.

          Plaintiffs cite one case to defend the use of in vitro studies in general,

    Bourne ex rel. Bourne v. E.I. Dupont de Nemours & Co., 189 F. Supp. 2d 482

    (S.D. W. Va. 2002),99 but that case supports defendants (and was extensively cited

    in their brief). Bourne excluded expert testimony – even though animal testing

    had been done – because of the absence of “supporting epidemiological studies,

    testing on closely related species, and the use of comparable dosages.” Id. at

    496-99 (emphasis added) (footnote omitted). Plaintiffs also cite the Reference

    Manual on Scientific Evidence for the proposition that no concrete rules govern the

    reconciliation of in vitro and epidemiological data, 100 but the portion of the

    Reference Manual that they cite refers to reconciling epidemiology with animal

    studies, not in vitro studies; it does not purport to obviate the necessity of

    conducting animal studies or suggest that mere in vitro findings can stand in for

    such work.101 If anything, the Reference Manual suggests the opposite, since

    elsewhere it expressly cautions against undue reliance on in vitro work,

    99
          (Pls.’ Opp’n at 47 & n.159.)
    100
          (Pls.’ Opp’n at 48 & nn.160-62.)
    101
           Epidemiology Reference Manual at 564 (“Where both animal toxicologic
    and epidemiologic studies are available, no universal rules exist for how to
    interpret or reconcile them”) (emphasis added) (quoted without the word “animal”
    in Pls.’ Opp’n at 48).


                                               40
Case 3:16-md-02738-FLW-LHG Document 10040 Filed 06/17/19 Page 46 of 54 PageID: 83148




    admonishing that while there are “short-term in vitro tests for just about every

    physiological response and every organ system,” “[r]elatively few of these tests

    have been validated . . . by comparison with outcomes in animal studies to

    determine if they are predictive of whole animal or human toxicity,” and

    emphasizing the importance of establishing that in vitro tests are in fact “predictive

    of in vivo outcomes,” 102 something Dr. Saed admittedly did not attempt here. In

    short, nothing supports the notion that Dr. Saed’s findings have significance in the

    absence of replication in an animal study.

          Third, plaintiffs’ reference to Dr. Saed’s “other experiments” or “the body

    of literature related to talcum powder products”103 is meaningless because they do

    not cite a single experiment or source from the literature, let alone one that could

    serve as a bridge between Dr. Saed’s purported findings concerning oxidative

    stress, SNPs or CA-125 and ovarian cancer.

          While Dr. Saed’s report and article cite other sources, these sources do not

    bridge that gap either. For example, Dr. Saed’s report discusses the SNPs that he

    claims are associated with ovarian cancer, but none of these is among the SNPs




    102
          Id. at 645-46.
    103
          (Pls.’ Opp’n at 48-49.)


                                              41
Case 3:16-md-02738-FLW-LHG Document 10040 Filed 06/17/19 Page 47 of 54 PageID: 83149




    that he examined in his experiment.104 Dr. Saed very briefly mentions literature

    discussing CA-125 levels, but while CA-125 can be elevated in women with

    ovarian cancer, none of the literature suggests that CA-125 causes ovarian cancer,

    and Dr. Saed does not argue otherwise. 105 And while Dr. Saed extensively

    discusses literature on chemotherapy resistance, 106 that topic is utterly irrelevant to

    this litigation and only one of Dr. Saed’s six conclusions so much as touches on

    that issue.

           Fourth, plaintiffs’ contention that it is beyond this Court’s purview to

    ascertain whether there is a gap between Dr. Saed’s findings and his conclusions 107

    is clearly wrong as a matter of law. It is axiomatic that a court need not

    “admit opinion evidence that is connected to existing data only by the ipse dixit of

    the expert” and that it should exclude evidence if there is “too great an analytical

    gap between the data and the opinion proffered.” Joiner, 522 U.S. at 146.

    Plaintiffs’ contention that this is not a proper basis for exclusion because it focuses

    on conclusions rather than methods is precisely the argument that was raised and
    104
          (See Saed Rep. at 7-9 (discussing SNPs purportedly associated with ovarian
    cancer).)
    105
          Indeed, Dr. Saed repeatedly admitted that he has no expertise as it relates to
    CA-125. (See, e.g., Saed 1/23/19 Dep. 248:5-8 (Dr. Saed admitting he does not
    know whether CA-125 is used to diagnose or determine the cause of ovarian
    cancer).)
    106
           (See Saed Rep. at 9-10.)
    107
           (Pls.’ Opp’n at 49-50.)


                                               42
Case 3:16-md-02738-FLW-LHG Document 10040 Filed 06/17/19 Page 48 of 54 PageID: 83150




    rejected in Joiner. Id. (rejecting argument that the district court improperly

    excluded evidence based on “disagreement” with “conclusion[s],” explaining that

    “conclusions and methodology are not entirely distinct from one another”).

          Plaintiffs’ cases are not to the contrary. Milward v. Acuity Specialty

    Products Group, Inc., 639 F.3d 11 (1st Cir. 2011) (cited in Pls.’ Opp’n at 49 &

    n.165), acknowledges the Joiner principle and merely held that the district court

    misapplied it based on a “mistake in its understanding of the . . . [expert’s]

    methodology.” Id. at 22-23. And Kannankeril v. Terminix International, Inc., 128

    F.3d 802 (3d Cir. 1997) (cited in Pls.’ Opp’n at 49-50 & nn.166, 168) – a case that

    not only predates the Supreme Court’s decision in Joiner, but relies upon the very

    11th Circuit decision that Joiner reversed – is not a case about the analytical gap

    between data and conclusions at all. See id. at 809 (citing Joiner v. Gen. Elec. Co.,

    78 F.3d 524, 534 (11th Cir. 1996), rev’d, 522 U.S. 136). Rather, it stands for the

    unremarkable proposition that conflicts in the evidence are for the trier of fact.108

          In short, Dr. Saed’s findings do not speak for themselves. He or someone

    else must bridge the gap between those findings and a conclusion of biological




    108
           In re Actos (Pioglitazone) Products Liability Litigation, No. 12-cv-00064,
    2014 WL 60324 (W.D. La. Jan. 7, 2014) (cited in Pls.’ Opp’n at 50 n.168) is even
    less on point. The portion quoted in plaintiffs’ brief defends an expert against a
    charge of “cherry-picking,” which has no bearing on this argument.


                                              43
Case 3:16-md-02738-FLW-LHG Document 10040 Filed 06/17/19 Page 49 of 54 PageID: 83151




    plausibility, and neither Dr. Saed nor any other expert has done so. For this reason,

    too, his opinions should be excluded.

    III.   BECAUSE VITAL INFORMATION WAS HIDDEN, DR. SAED’S
           WORK HAS NEVER BEEN PROPERLY PEER REVIEWED.
           Finally, as explained in defendants’ opening brief, Dr. Saed manipulated the

    peer-review process by repeatedly omitting and misrepresenting his status as a paid

    litigation expert and by failing to disclose or meaningfully respond to the criticisms

    of the Gynecologic Oncology reviewers when resubmitting his manuscript to

    Reproductive Sciences, which accepted it for publication. 109 Plaintiffs contend that

    Dr. Saed made all relevant financial disclosures and that Gynecologic Oncology

    and other reviewers held his work in “high regard,” leaving nothing to disclose to

    Reproductive Sciences. 110 These arguments grossly distort the relevant record.

           First, plaintiffs contend that “at no time did Dr. Saed ‘misrepresent’ the

    nature of his funding as posited by Defendants” and that he “provided the conflict

    information that was required” at each stage of the process.111 That is not correct,

    for all the reasons already set forth in defendants’ opening brief, most notably that

    the published version of Dr. Saed’s article still falsely claims that he “received no



    109
           (Defs.’ Br. at 75-79.)
    110
           (Pls.’ Opp’n at 50-55.)
    111
           (Id. at 51.)


                                              44
Case 3:16-md-02738-FLW-LHG Document 10040 Filed 06/17/19 Page 50 of 54 PageID: 83152




    financial support for the research, authorship, and/or publication of this article.”112

    This statement is not merely an omission; it is an outright misrepresentation. Dr.

    Saed testified that he was compensated for the 60 to 70 hours he spent writing the

    manuscript by plaintiffs’ counsel. At the $600 hourly rate they were paying him,

    that works out to $36,000 to $42,000. 113 Plaintiffs do not even attempt to address

    this misrepresentation in their brief, even though they stress another, different

    disclosure in the same article. 114 And while plaintiffs contend that arguments

    concerning “financial interests” generally go to the weight rather than admissibility

    of testimony, 115 the situation is different here in light of Dr. Saed’s persistent

    failure to provide adequate disclosures and the ongoing misinformation in the

    published version of his article.

          Second, plaintiffs’ assertion that the reviewers of Gynecologic Oncology and

    the “twenty reviewers and editors” who read Dr. Saed’s abstracts all expressed

    “high regard” for his work116 also badly mischaracterizes the record. With respect

    to Gynecologic Oncology, the actual rejection letter from the journal cannot be


    112
          (Defs.’ Br. at 77 (quoting Saed Article at 9); see also id. at 76-77 (detailing
    the omission of funding detail at every other step of the publication process).)
    113
          (Defs.’ Br. at 21, 77.)
    114
          (See Pls.’ Opp’n at 52 & n.175.)
    115
          (Id. at 52.)
    116
          (Pls.’ Opp’n at 53-55.)


                                               45
Case 3:16-md-02738-FLW-LHG Document 10040 Filed 06/17/19 Page 51 of 54 PageID: 83153




    reconciled with this rosy description. Plaintiffs contend, for example, that the

    reviewers generally believed that Dr. Saed’s conclusions as to the causation of

    ovarian cancer were “supported by [his] results,” 117 but that is not true. The same

    reviewer expressly indicated that “the cell line studies alone and the increase in

    CA-125 . . . are not sufficiently convincing” and, crucially, told Dr. Saed to

    remove his top-line reference to ovarian cancer because it was “not supported by

    this investigation and should be omitted.”118 The second reviewer was, if

    anything, more explicit, writing that “the present data are insufficient to back up

    the claim that talc[] is central to the development of ovarian cancer.” 119

           Plaintiffs’ counsel’s comfort in the “twenty reviewers and editors” of Dr.

    Saed’s abstracts is once again ipse dixit, since plaintiffs have not produced a single

    statement by any of these reviewers praising Dr. Saed’s work. Having testified

    that the reviewers at Gynecologic Oncology loved his work, Dr. Saed (and

    plaintiffs’ counsel) cannot be taken at their word when it comes to the reception of

    Dr. Saed’s work. In any event, not all peer review is created equal. Valentine v.

    Pioneer Chlor Alkali Co., 921 F. Supp. 666, 675 (D. Nev. 1996) (“[I]t is a serious

    error . . . to assume that because an article is accepted for publication . . . that the


    117
           (See id. at 54 (quoting Rejection Letter at 3).)
    118
           (Rejection Letter at 2 (emphases added).)
    119
           (Id.)


                                                46
Case 3:16-md-02738-FLW-LHG Document 10040 Filed 06/17/19 Page 52 of 54 PageID: 83154




    science it contains is therefore valid.”; “This is especially true at journals below the

    very first rank . . . .”); Newman v. Motorola, Inc., 218 F. Supp. 2d 769, 778 (D.

    Md. 2002) (“The fact of publication, of course, does not eliminate the need to

    examine the results and methodology of the study . . . .”), aff’d, 78 F. App’x 292

    (4th Cir. 2003) (per curiam). The quality can “rang[e] from [peer reviews] which

    are worthless to those which are of high quality.” Black, 19 F. Supp. 2d at 600.

    Abstract review does not rank on the high end. As Dr. Neel explained, an abstract

    will likely be accepted if it is “written in English.”120 And this is no surprise.

    Even if the reviewers of an abstract wanted to carefully inspect an author’s

    methods, data and conclusions, an abstract simply does not provide the information

    necessary for them to do so. For example, Dr. Saed’s abstract for the Society for

    Reproductive Investigation described his methods in a few short sentences,

    described his results in two sentences that were devoid of any graphs or tables, and

    then offered the conclusory statement that those results “provide a molecular basis”

    linking cosmetic talcum powder to ovarian cancer.121


    120
          (Neel Dep. 341:7-10.)
    121
          Fletcher et al., LB-044 – Talcum Powder Enhances Cancer Cell Antigen 125
    Levels in Ovarian Cancer Cells and in Normal Ovarian Epithelial Cells, Society
    for Reproductive Investigation (2018) (Saed 1/23/19 Dep. Ex. 21) (attached as Ex.
    B18 to Tersigni Cert.). Moreover, Dr. Saed’s work itself amply demonstrates how
    limited the peer review of abstracts can be. As he admitted at his deposition, the
    Society for Reproductive Investigation accepted his bare-bones abstract and he
    went on to present a poster at their conference that wrongly claimed that certain
                                                                                         (cont’d)


                                              47
Case 3:16-md-02738-FLW-LHG Document 10040 Filed 06/17/19 Page 53 of 54 PageID: 83155




            Finally, it is likewise of no help to plaintiffs that Dr. Saed ultimately

    published in Reproductive Sciences – which is edited by a close colleague of Dr.

    Saed’s frequent co-author, Dr. Michael Diamond. 122 As established above, much

    of the information that the Reproductive Sciences reviewer would have needed to

    adequately evaluate it was hidden – either because of Dr. Saed’s

    misrepresentations or because of the nature of the peer-review process. Many of

    the flaws that defendants have identified in Dr. Saed’s work – e.g., his decision to

    change all of his 48-hour treatment times to 72 hours, the errors that litter his

    laboratory notebooks and his failure to follow his own stated methodology – would

    not have been available to the journal reviewer. This is so because the review

    process presupposes that the submitting scientist has taken such basic steps as

    accurately recording his or her data. And in any event, Dr. Saed’s manuscript is

    more circumspect in its claims than his report in this litigation, which, as noted

    above, contains express causal conclusions – conclusions that are nowhere

    contained in the published article.

            In short, to this day, there is no indication that Reproductive Sciences has

    ever been told that Dr. Saed’s article was bought and paid for to the tune of tens of

    ________________________
    (cont’d from previous page)
    findings were statistically significant when his own lab notebooks revealed that
    they were not. (See Saed 2/14/19 Dep. 403:3-407:8.)
    122
            (Defs.’ Br. at 26.)


                                                48
Case 3:16-md-02738-FLW-LHG Document 10040 Filed 06/17/19 Page 54 of 54 PageID: 83156




    thousands of dollars (or that he has been paid hundreds of thousands of dollars for

    additional work) by plaintiffs’ counsel with a vested interest in having Dr. Saed’s

    article and conclusions published. Because the normal peer-review process was

    corrupted, any consideration of peer review should weigh heavily against the

    admissibility of Dr. Saed’s opinions.

                                     CONCLUSION
          For the foregoing reasons, and those set forth in defendants’ opening brief,

    the Court should exclude evidence of Dr. Saed’s experiments, his manuscript and

    his opinions.

    Dated: June 17, 2019                    Respectfully submitted,

                                            Susan M. Sharko
                                            Susan M. Sharko
                                            DRINKER BIDDLE & REATH LLP
                                            600 Campus Drive
                                            Florham Park, New Jersey 07932
                                            Telephone: 973-549-7000
                                            Facsimile: 973-360-9831
                                            E-mail:    susan.sharko@dbr.com

                                            John H. Beisner
                                            Jessica D. Miller
                                            SKADDEN, ARPS, SLATE,
                                            MEAGHER & FLOM LLP
                                            1440 New York Avenue, N.W.
                                            Washington, D.C. 20005
                                            202-371-7000

                                            Attorneys for Defendants Johnson &
                                            Johnson and Johnson & Johnson
                                            Consumer Inc.


                                             49
